Citation Nr: 0524780	
Decision Date: 09/13/05    Archive Date: 09/21/05

DOCKET NO.  98-19 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas




THE ISSUES

1.  Entitlement to service connection for residuals, left 
shoulder dislocation.

2.  Entitlement to service connection for dermatophytosis, 
feet.

3.  Entitlement to service connection for chalazion, left 
eye.

4.  Entitlement to service connection for residuals, eye 
injury.

5.  Entitlement to service connection for decreased visual 
acuity, hyperopia.

6.  Entitlement to an initial increased disability rating, in 
excess of 10 percent, for residuals, frostbite, right foot.

7.  Entitlement to an initial increased disability rating, in 
excess of 10 percent, for residuals, frostbite, left foot.

8.  Entitlement to an initial compensable evaluation for pes 
planus.

9.  Entitlement to an increased disability rating for hearing 
loss, rated noncompensably disabling prior to October 21, 
2003, and 10 percent disabling since then.

10.  Whether new and material evidence has been received to 
reopen the claim for service connection for anosmia.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel 




INTRODUCTION

The veteran served on active duty from June 1948 to June 
1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.





FINDINGS OF FACT

1.  The veteran does not have any current residuals from a 
in-service left shoulder dislocation attributable in any way 
to service.

2.  There is no evidence that the veteran has disability 
manifested by dermatophytosis of the feet.

3.  The veteran does not have a chalazion, left eye, disorder 
attributable in any way to service.

4.  The service medical records do not reveal complaints of 
an eye injury.  There is no medical evidence of a current 
disorder associated with an eye injury.

5.  Decreased visual acuity, hyperopia, is not a disease or 
disability for purposes of VA compensation.

6.  The veteran's service-connected residuals of frostbite, 
right foot, are manifested by complaints of cold sensitivity 
and color changes.

7.  The veteran's service-connected residuals of frostbite, 
left foot, are manifested by complaints of cold sensitivity 
and color changes.

8.  The veteran's bilateral pes planus is productive of no 
greater than mild symptoms without evidence of weight bearing 
line over or medial to great toes, inward bowing of the 
Achilles tendon, pain on manipulation and use of the feet, 
marked deformity, or characteristic callosities.

9.  Prior to October 21, 2003, the veteran had Level I 
hearing loss in the right ear.

10.  Prior to October 21, 2003, the veteran had Level I 
hearing loss in the left ear.

11.  The veteran currently has Level V hearing loss in the 
right ear.

12.  The veteran currently has Level IV hearing loss in the 
left ear.

13.  The evidence added to the record since the December 1992 
determination is cumulative or redundant, and does not by 
itself, or when considered with previous evidence, relate to 
an unestablished fact necessary to substantiate the claim or 
raise a reasonable possibility of substantiating the claim of 
service connection for anosmia.



CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals, left 
shoulder dislocation have not been met.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).

2.  The criteria for service connection for dermatophytosis 
of feet have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.303, 3.304 (2004).

3.  The criteria for service connection for chalazion, left 
eye, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).

4.  The criteria for service connection for residuals, eye 
injury have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).

5.  Decreased visual acuity, hyperopia, is not a disease for 
which VA compensation is warranted.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2004).

6.  The criteria for an initial rating, of 20 percent, for 
residuals, frostbite, right foot, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 
7122 (2004).

7.  The criteria for an initial rating, of 20 percent for 
residuals, frostbite, left foot, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 
7122 (2004).

8.  The criteria for an initial compensable disability rating 
for bilateral pes planus have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.71, Diagnostic Code 
5276 (2004).

9.  The criteria for a compensable rating prior to October 
21, 2003, and a rating greater than 10 percent since then for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107(a) (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 
6100 (2004).

10.  New and material evidence has not been received to 
reopen the claim of service connection for anosmia.  38 
U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. § 3.156 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties under the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
assessed before the merits of the appeal.  

Of record is an October 2004 letter that notified the veteran 
of any information and evidence needed to substantiate and 
complete the claims for service connection.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The letter provided the 
substantive standard to validate that type of claim.  
Additionally, VA indicated which portion of that information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf.  In addition, the 
letter instructed the claimant to identify any additional 
evidence or information pertinent to the claim.  

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), continued 
to recognize that typically a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In a case, however, 
where a claim was pending before VCAA enactment, the Court 
"specifically recognizes where . . . notice was not mandated 
at the time of the initial AOJ decision, the AOJ did not err 
in not providing such notice specifically complying with 
section 5103(a) / § 3.159(b)(1) because an initial AOJ 
adjudication had already occurred."  Id. at 120.  The Court 
held that in such a circumstance the veteran still retained 
the right to VCAA content-complying notice and proper 
subsequent VA process.  Id.  In this case, applications were 
received in June 1997, January 1998, and November 1998.  
Thereafter, the RO provided notice in October 2004.  
Therefore, for the circumstances of this case, the 
requirements of Pelegrini regarding the timing and content of 
a VCAA notice have been fulfilled.  

With regard to the issues involving higher ratings, the Board 
acknowledges that the October 2004 VCAA letter did not 
specifically advise the veteran of the types of evidence 
necessary for a successful appeal (although the increased 
rating issues were listed in the letter as among those on 
appeal).  The RO did advise the veteran to submit any 
additional evidence pertinent to those claims.  Further, the 
Statements of the Case specifically addressed the 
requirements for higher ratings.  Thus, the veteran has been 
provided notice of the evidence necessary for his claims, and 
the requirements of Pelegrini regarding the timing and 
content of a VCAA notice have been fulfilled. 

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 
38 C.F.R. § 3.159(c), which includes obtaining a medical 
examination when such is necessary to make a decision on the 
claim.  In terms of obtaining records, VA fulfilled its duty 
to assist by obtaining service medical records; VA treatment 
records; and VA examination reports dated in October 2001, 
October 2003, December 2004, and January 2005.  

Further VA examination is not necessary because the most 
recent examination reports of record are sufficient and 
complete for the purposes of making a decision on the pending 
claims.  See Green (Victor) v. Derwinski, 1 Vet. App. 121, 
123-243 (1991).  

For all the foregoing reasons, VA fulfilled its duties to the 
appellant for this appeal.

Factual Background

Left Shoulder

Service medical records reveal that the veteran dislocated 
his left shoulder in 1947 and possibly again 1949.  In 
December 1951, the veteran reported with pain in the left 
shoulder and both knees; however, a January 1952 consultation 
report documented that there was no additional recurrence of 
pain.  Examination reports dated in March 1960 and November 
1963 revealed a two-inch traumatic scar on the left shoulder.  
The veteran's February 1968 retirement examination contained 
no notation of complaints or a diagnosis of a left shoulder 
dislocation disability.  Moreover, subsequent VA treatment 
records are silent as to complaints or a diagnosis of a 
chronic left shoulder disability.  

Dermatophytosis, Feet

In July 1955, service medical records reveal that the veteran 
reported with vesicular eruptions on both feet; the veteran 
was diagnosed as clinically having dermatophytosis.  In July 
1956, the veteran reported with complaints of old frostbite 
bothering him again.  At that time, the veteran was diagnosed 
as having a fungus infection.

In July 1999, the RO held that service connection for 
dermatophytosis, feet, was not warranted.  The RO reasoned 
that although the service medical records revealed a 
vesicular eruption, in July 1955, this was believed to be a 
fungus subsequently attributed to frostbite.  

In October 2001, the veteran was afforded a VA arteries and 
veins examination.  Objective findings revealed that the 
veteran had a sharp line demarcation just distal to the 
tibia, bilaterally, that showed a good deal of dry skin and 
scaling, which the veteran described as constant.  There was 
also scant hair in the lower extremities.  The first and 
second toenails, of the right foot, showed some evidence of 
paronychia.  The veteran was diagnosed as having cold 
exposure with residuals.  

In October 2003, the veteran was afforded a VA cold injury 
protocol examination.  The veteran reported that he had not 
received any treatment since service other than self-
administered home remedies, such as soaking his feet.  His 
current symptomatology included numbness, at times, and cold 
sensitization.  The skin was darkened and thickened on all 
five toes of both feet.  There was evidence of a fungus 
infection; the left fifth toenail was black and dystrophic.  
There was no evidence of vascular insufficiency.  The veteran 
was diagnosed as having bilateral pes planus; residuals of 
cold injury; and bilateral abductovalgus deformity.  

In January 2005, the veteran was afforded an additional VA 
cold injury protocol examination.  There was hypohidrosis, 
evidenced by the veteran's dry skin.  The veteran denied 
paresthesias, numbness, but the examiner noted that history 
was suspect due to dementia.  There were recurrent fungal 
infections, evidenced by dystrophic nails and fungus.  There 
was evidence of fungus in six out of the ten toenails.  There 
was normal skin color, texture, and hair growth.  The veteran 
was diagnosed as having minimal residuals of cold injury in 
both feet.   

Chalazion

In July 1952, service medical records indicate a chalazion on 
the left lower lid.  Subsequent VA treatment records reveal a 
chalazion on one occasion, in April 1997, on the left upper 
lid.  

In March 1999, the veteran appeared before a decision review 
officer for a personal hearing.  The veteran testified that 
after the in-service removal of the cyst that the cyst never 
came back; it was an isolated incident.

Eye Injury

The veteran's service medical records are silent as to an eye 
injury in service.  A November 1997 rating decision denied 
service connection for an eye injury.  The RO noted that 
there for no record of treatment in service of an eye injury.

In March 1999, the veteran appeared before a decision review 
officer for a personal hearing.  The veteran was specifically 
asked "Did you ever have a specific eye injury?"  The 
veteran was unable to recall a specific injury; however, he 
asserted  that all the flashes he was exposed to would leave 
one temporarily blinded for two or three days.  

The veteran appeared before a decision review officer for a 
personal hearing in March 1999.  He testified that his vision 
problems began in 1952 or 1953 when he returned from Korea.  
He related his current visual acuity disorder to exposure 
form muzzle flashes.  He also described one occasion in 
Vietnam when an a flash blinded for two or three days.

Visual Acuity, Hyperopia

Service medical records reveal that the veteran had decreased 
visual acuity while in service.  The veteran's, February 
1968, retirement examination notes hyperopia corrected with 
glasses.   A November 1997 rating decision denied service 
connection for an decreased visual acuity, hyperopia.  The RO 
reasoned that decreased visual acuity, hyperopia, is 
considered a congenital or developmental defect which is 
unrelated to military service and not subject to service 
connection.

Subsequent VA treatment records, from April 1997, note visual 
acuity of distance 20/25+, 10/600 and near .40/.5M.  
Preliminaries were extra ocular muscles were full and smooth.  
Visual field was full to confrontation in each eye.  Cover 
test aligned by Hirschberg.  External examination revealed 
that lenses, sclera/conjunctiva, and cornea were clear in 
each eye.  Iris was flat in each eye.  An undilated internal 
examination revealed cup/ disc ration of 0.1/0.1 in each eye.  
The neural retinal rim appeared to be intact.  Macula, there 
was poor view due to small pupil; there was retina l pigment 
epithelium in each eye.  There as no view of the vessels or 
periphery.  The examiner's assessment was decreased acuity in 
each eye.   In May 1997, the veteran was also being evaluated 
for decreased vision in the left eye.  At that time, he 
related the problem to a concussion while on gunnery duty.  
Physical examination was negative for signs of central 
nervous system involvement; there were no pupillary changes, 
paresis, or reflex changes. 

Frostbite, Right and Left Foot

In July 1999, the RO held that service connection for 
residuals, frostbite of feet was warranted.  A noncompensable 
evaluation was assigned.  The veteran duly appealed.  In 
January 2004, the RO revisited the matter and separated the 
veteran's service-connected residuals, frostbite of feet, 
into separate disabilities for each foot and increased the 
assigned disability evaluation.  The veteran's service-
connected residuals, frostbite, right foot, and residuals, 
frostbite, left foot were each evaluated as 10 percent 
disabling. 

In October 2001, the veteran was afforded a VA arteries and 
veins examination.  Objective findings revealed that the 
veteran had a sharp line demarcation just distal to the 
tibia, bilaterally, that showed a good deal of dry skin and 
scaling, which the veteran described as constant.  There was 
also scant hair on the lower extremities.  Pulses were 2+ and 
equal, bilaterally, in the posterior tibial and dorsalis 
pedis.  The first and second toenails of the right foot 
showed some evidence of paronychia.  The veteran was 
diagnosed as having cold exposure with residuals.  

In October 2003, the veteran was afforded a VA cold injury 
protocol examination.  The veteran reported that he had not 
received any treatment since service, other than self-
administered home remedies, such as soaking his feet.  His 
symptomatology included numbness at times, and cold 
sensitization.  He denied any pain in his feet or limitation 
of activities.  There was paresthesia but no chronic pain 
resembling causalgia or reflex sympathetic dystrophy or 
recurrent fungal infections.  There was no breakdown or 
ulceration of frostbite scars, disturbances of nail growth, 
or skin cancer in chronic ulcers or scars.  There was no 
arthritis or joint stiffness of the affected areas.  Physical 
examination revealed that the skin was darkened and thickened 
on all five toes of both feet, otherwise, unremarkable, with 
no breakdown.  Texture of the toes was stiff and dry.  There 
was no ulceration, edema, or atrophy.  Temperature was normal 
and hair growth was scant.  There was evidence of a fungus 
infection; the left fifth toenail was black and dystrophic.  
Neurological examination revealed normal sensation to pin and 
light touch.  Sensory examination revealed normal sharp 
discrimination.  There was no pain and stiffness of any 
joints affected by cold injury.  There was normal range of 
motion of the affected joints.  There were no calluses.  
There was no pain on manipulation or loss or tissue of digits 
or other affected areas.  The veteran had good, strong pedal 
pulses.  There was no evidence of vascular insufficiency.  
There was no evidence of Raynaud's phenomenon or 
hyperhidrosis.  The veteran was diagnosed as having bilateral 
pes planus; residuals of cold injury; and bilateral 
abductovalgus deformity.  

In January 2005, the veteran was afforded an additional VA 
cold injury protocol examination.  There was no evidence of 
amputation or tissue loss.  The veteran reported that his 
feet have always felt cold.  There was no Raynaud's 
phenomenon.  There was hypohidrosis, evidenced by the 
veteran's dry skin.  There was no paresthesias, numbness, at 
present but the examiner noted that history was suspect due 
to dementia.  There were recurrent fungal infections.  The 
veteran did have dystrophic nails and fungus.  There was no 
edema, changes in skin color, or skin thickening or thinning.  
There was diminished sweating.  The veteran denied pain.  
There was normal ambulation without discomfort or assistive 
device.  There was no atrophy or edema.  There was normal 
skin color, texture, and hair growth.  There was evidence of 
fungus in six out of the ten toenails.  There were no scars.  
There was no pain or stiffness of any joints affected by cold 
injury.  There was a hallux valgus deformity of both great 
toes.  The range of motion of all affected joints was within 
normal limits.  The veteran was diagnosed as having minimal 
residuals of cold injury in both feet.   


Pes Planus

The veteran's February 1968 retirement examination, noted 
bilateral pes planus, moderately severe, asymptomatic.  In 
July 1999, the RO granted service connection for pes planus 
and evaluated it as noncompensable.  The veteran duly 
appealed the disability rating.

In October 2001, the veteran was afforded a VA foot 
examination.  The veteran's chief subjective complaints were 
pain, weakness, stiffness, episodes of swelling and heat; 
apparent erythema; easy fatigability and a lack of endurance.  
His symptoms occurred at rest, during ambulation, and at 
night.  The veteran wore corrective shoes, with soft inserts 
and smooth edges, issued by the VA.  The veteran was unable 
to stand for more than 15 to 20 minutes.  He could not 
ambulate for more than a city block, without resting.  The 
veteran had episodes of arch pain in activity and at rest, 
particularly after exertion.  The left foot was fatter than 
the right and had a much lower arch, both at rest and under 
weightbearing circumstances.  Geniometer measures of passive 
and active range of motion were within normal limits.  There 
was no particular joint pain on motion.  There was a good 
deal of tenderness in the plantar fascia, particularly closer 
to the heel. The veteran was bilaterally antalgic upon rising 
form the chair and maintained antalgia to the right.  Posture 
on standing, supination and pronation were within normal 
limits.  Squatting was reduced.  Rising on toes and heels was 
tender and considerably limited to ten degrees at each ankle.  
Weight bearing and non-weight bearing alignment of the 
Achilles tendon was within normal limits.  Architecture of 
the foot-forefoot and midfoot-was within normal limits.  
Angulation and dorsiflexion at the first metatarsophalangeal 
joints was 15 degrees on the left, and 15 degrees on the 
right.  The veteran was diagnosed as having pes planus.

In January 2005, the veteran was afforded an additional VA 
foot examination.  At that time, the veteran was unable to 
give much history because of cognitive dysfunction.  The feet 
were symmetrical in appearance, with good alignment of the 
Achilles tendons.  There was a lack of arch noted, but no 
pronation.  Gait was normal.  The skin of both feet was 
supple and dry, without ulcerative or ischemic lesions.  
There was dry skin, but no breakdown or unusual callouses.  
There was a bilateral hallux valgus deformity.  The veteran 
had normal ankle range of motion.  Joints were not affected.  
There was no objective evidence of painful motion, edema, 
instability, weakness or tenderness.  The feet were 
manipulated and palpated extensively with a denial of any 
tenderness or pain.  There was normal gait and standing 
posture.  There were no callosities, breakdown, or unusual 
shoe wear pattern that would indicate abnormal weightbearing.  
The veteran was able rise on his heels and toes well.  

Hearing Loss

The veteran was originally denied service connection for 
bilateral hearing loss in December 1992.  In January 1998, 
the veteran attempted to reopen his claim.  A November 1998 
statement of the case held that new and material evidence had 
not been submitted to reopen the claim for service connection 
for hearing loss.  In July 1999, the RO held that service 
connection was warranted for bilateral hearing loss, 
effective July 27, 1992.  The veteran's bilateral hearing 
loss was evaluated as noncompensably disabling.  The veteran 
appealed.  In January 2004, the RO increased the veteran's 
disability rating for his bilateral hearing loss to 10 
percent disabling, effective October 21, 2003.

An audiological evaluation in October 1992 revealed puretone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
----
15
25
35
30
LEFT
----
35
35
50
50

Average puretone thresholds were 26 in the right ear and 39 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 94 percent in the right ear and of 92 
percent in the left ear.  

An audiological evaluation in October 2003 revealed puretone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
----
20
55
65
70
LEFT
----
25
50
60
60

Average puretone thresholds were 53 in the right ear and 49 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 80 percent in the right ear and of 75 
percent in the left ear.  The veteran was diagnosed as having 
low-normal to severe sensorineural hearing loss in the right 
ear and low-normal to moderately severe sensorineural hearing 
loss in the left ear.  

The veteran reported for an audiological assessment 
consultation June 2004.  Otoscopy was clear and pure tone 
audiometry revealed a stable severe high frequency bilateral 
hearing loss that was consistent with the October 2003 
examination.  

An audiological evaluation, in December 2004 revealed 
puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
----
20
55
65
70
LEFT
----
30
45
60
60

Average puretone thresholds were 53 in the right ear and 49 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 75 percent in the right ear and of 75 
percent in the left ear.  The veteran was diagnosed as having 
a bilateral, mild to severe, sensorineural hearing loss.

Anosmia

In December 1992, the RO denied service connection for 
anosmia.  The veteran's service medical records were silent 
as to complaints or a diagnosis of anosmia.  

In January 1998, the veteran attempted to reopen his claim.  
A November 1998 statement of the case held that new and 
material evidence had not been submitted to reopen the claim 
for service connection for anosmia.  

VA treatment records reveal complaints of an inability to 
taste or smell; however, these were first documented in 1996.  
In July 1996, the veteran presented complaining of an 
inability to taste or smell that had been present for two or 
three months.  The examiner recorded that the veteran 
recently became aware of an inability to smell or taste 
unless there was a strong stimulus.  The veteran also 
reported that he had noted, years ago, his ability to taste 
or smell was not as good as others.  There were no other 
central nervous symptoms.  The veteran was diagnosed as 
having relative anosmia with no indicators of central nervous 
system disease.  It is noted that a VA May 1997 treatment 
report noted complaints of chronic anosmia that had worsened 
in the last eight years.  At that time, the veteran related 
the problem to a concussion while on gunnery duty.  

The veteran appeared before a decision review officer for a 
personal hearing in March 1999.  He testified that he could 
not remember how his disorder began but that he could no 
longer smell anything.


Analysis

Service Connection

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2004).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Continuity of symptomatology is required where a condition 
noted during service is not shown to be chronic.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a). Moreover, where a 
service-connected disability causes an increase in, but is 
not the proximate cause of, a nonservice-connected 
disability, and the veteran is entitled to service connection 
for that incremental increase in severity attributable to the 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995).

Left Shoulder

It is acknowledged that the veteran dislocated his shoulder 
in 1947 and possible again in 1949; however, the record is 
absent of medical evidence that the dislocation resulted in a 
current chronic disorder.  Although, in December 1951, the 
veteran reported with complaints of left shoulder pain, it 
appears that all complaints resolved by January 1952.  
Subsequent service medical records and the veteran's February 
1968 retirement examination report were silent as to 
complaints or diagnosis of residuals, left shoulder 
dislocation.  Likewise, the subsequent treatment records 
contain no evidence of residuals of a left shoulder 
dislocation.  

In this case, the record contains absolutely no indication 
that the veteran's has a current left shoulder disability 
that is causally related to his active service, or any 
incident therein, including the veteran's left shoulder 
dislocation.  Thus, the Board finds that the preponderance of 
the evidence is against the claim of service connection for 
residuals, left shoulder dislocation. The benefit of the 
doubt doctrine is not for application where the clear weight 
of the evidence is against the claim.  Gilbert, 1 Vet. App. 
at 55; 38 U.S.C.A. § 5107(b).



Dermatophytosis

The veteran seeks service connection for dermatophytosis, 
feet.  Service connection is in effect for residuals, 
frostbite, right foot, and for residuals, frostbite, left, 
foot.  It is noted that the July 1999 rating decision held 
that service connection was not warranted because the 
veteran's in-service vesicular eruptions were believed to be 
fungus, subsequently attributed to frostbite.  Further, there 
was no evidence of any dermatophytosis of the feet.

As set forth above, the veteran has consistently been 
diagnosed as having cold injury residuals since his discharge 
from service.  An October 2001 VA arteries and veins 
examination documented some evidence of paronychia in the 
first and second toenails of the right foot.  Additionally, 
both the October 2003 and January 2005 VA cold injury 
protocol examinations also diagnosed the veteran as having 
residuals of cold injury.  The October 2003 examiner noted 
that there was evidence of fungus infection, specifically in 
the left fifth toenail.  The January 2005 examiner documented 
recurrent fungal infections, evidenced by the veteran's 
dystrophic nails and fungus in six out of the ten toenails.  
At no time has dermatophytosis of the feet been diagnosed.

In the absence of any evidence of current disability 
manifested by dermatophytosis of the feet, service connection 
for this disability must be denied.

Chalazion

The veteran claims entitlement to service connection for 
chalazion, left eye.  In July 1952, a chalazion of the left 
lower lid was noted.  The first post-service evidence of a 
chalazion was in April 1997 on the left upper lid.  

There is no medical evidence linking the in-service chalazion 
with the one appearing nearly 45 years later.  Indeed, the 
veteran testified, in March 1999, that his in-service 
chalazion was an isolated incident.  

In this case, the Board finds that the preponderance of the 
evidence is against the claim of service connection for 
chalazion, left eye.  The benefit of the doubt doctrine is 
not for application where the clear weight of the evidence is 
against the claim.  Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 
5107(b).

Eye Injury

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

It is noted that the veteran has not submitted that he has a 
current disability resulting from an in-service eye injury.  
The veteran's claim of entitlement for decreased visual 
acuity, hyperopia, is a matter which has been separately 
considered.  It is also noted that, contrary to the veteran's 
allegations, the service medical records contain absolutely 
no indication that he sustained an eye injury during service.  
Rather, the veteran himself, during his March 1999 hearing, 
testified that he had ever incurred an eye injury while in 
service.  He alleged that, while on gunnery duty, the 
exposure to flashes that blinded him for two or three days 
must have resulted in an eye injury.  

In summary, in the absence of any evidence of an eye injury 
or residuals from an eye injury in service, the Board finds 
that the preponderance of the evidence is against the claim 
of service connection for residuals, eye injury.

Visual Acuity, Hyperopia

Congenital or developmental defects, including refractive 
error of the eye, are not disease or injuries within the 
meaning of applicable legislation.  38 C.F.R. § 3.303(c) 
(2004).

Hyperopia, more commonly known as farsightedness, is defined 
as an error of refraction.  As refractive error of the eye is 
not a disease for which service connection may be granted, 
the Board concludes that the veteran's claim of entitlement 
to service connection for decreased visual acuity, hyperopia, 
cannot be granted as a matter of law.  See 38 C.F.R. § 
3.303(c) (2004); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).

Increased Ratings

Disability ratings are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher rating is assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2004).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2004).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."

The Court, however, determined that the above rule is 
inapplicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial award, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107(b).  
Under that provision, VA shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Frostbite, Right and Left Foot

The veteran alleges that he is entitled to initial increased 
disability rating, in excess of 10 percent, for residuals, 
frostbite, right foot, and for residuals, frostbite, left 
foot.

Under the criteria for rating residuals of cold injury, 38 
C.F.R. § 4.104, Diagnostic Code 7122, a 10 percent evaluation 
is warranted for cold injury residuals of arthralgia or other 
pain, numbness, or cold sensitivity.  For a 20 percent 
evaluation, there must be arthralgia or other pain, numbness, 
or cold sensitivity plus tissue loss, nail abnormalities, 
color changes, locally impaired sensation, hyperhidrosis, or 
X-ray abnormalities (osteoporosis, subauricular punched out 
lesions, or osteoarthritis).  A 30 percent evaluation 
requires arthralgia or other pain, numbness, or cold 
sensitivity plus two or more of the following: tissue loss, 
nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, X-ray abnormalities (osteoporosis, 
subauricular punched out lesions, or osteoarthritis).  Note 
(2) to Diagnostic Code 7122 states that each affected part is 
to be evaluated separately and the ratings combined in 
accordance with 38 C.F.R. § 4.25 and § 4.26.

Based on a review of the medical evidence of the record, the 
Board finds that an initial increased disability evaluation, 
in excess of 10 percent, is warranted for the veteran's 
service-connected residuals, frostbite, right foot, and 
residuals, frostbite, left foot, prior to January 6, 2005.  
The October 2001 examiner diagnosed the veteran as having 
cold exposure with residuals.  At that time, the veteran had 
a sharp line demarcation just distal to the tibia that 
revealed dry skin, scaling, and scant hair in the lower 
extremities.  The examiner did not document any tissue loss, 
nail abnormalities, locally impaired sensation, 
hyperhidrosis, or X-ray abnormalities.  The October 2003 
examiner noted occasional numbness and cold sensitization.  
Thickened and darkened skin was noted on all five toes of 
both feet; however, this was not noted during the October 
2001 examination.  The examiner did not note any tissue loss, 
nail abnormalities, locally impaired sensation, 
hyperhidrosis, or X-ray abnormalities.  In light of the 
evidence of cold sensitivity and color changes, the Board 
finds that a 20 percent disability is warranted for the 
veteran's service-connected  for residuals, frostbite, right 
foot, and for residuals, frostbite, left foot for the entire 
period of the appeal.

Pes Planus

The veteran alleges entitlement to an initial compensable 
disability rating for his service-connected pes planus.  

An acquired flatfoot condition will be rated as 
noncompensable where mild with symptoms relieved by built-up 
shoe or arch support.  A moderate disability with weight-
bearing over or medial to the great toe, inward bowing of the 
tendo Achilles, pain on manipulation and use of the feet will 
be rated as 10 percent disabling for a bilateral or 
unilateral condition.  A severe disability with objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use, characteristic callosities will be rated as 
20 percent disabling where unilateral and as 30 percent 
disabling where bilateral.  A pronounced disability with 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and severe spasm of the 
tendo Achilles on manipulation, not improved by orthopedic 
shoes or appliances will be rated as 30 percent disabling 
where unilateral and as 50 percent disabling where bilateral.  
38 C.F.R. Part 4, Diagnostic Code 5276 (2004).

The record reflects that the RO has rated the veteran's 
bilateral pes planus under Diagnostic Code 5276.  In this 
case, the Board has considered whether another rating code is 
more appropriate than the one used by the RO, but concludes 
that given his medical history and current symptomatology, 
the currently assigned diagnostic code is appropriate. See 
Tedeschi v. Brown, 7 Vet. App. 411 (1995).

The evidence in this case demonstrates that the veteran's 
bilateral pes planus does not warrant a compensable 
evaluation under Diagnostic Code 5276.  38 C.F.R. § 4.71a 
(2004).  The medical evidence of record does not present a 
moderate disability with weight-bearing over or medial to the 
great toe, inward bowing of the Achilles tendon, pain on 
manipulation and use of the feet such as to warrant a 
10 percent disability rating

In October 2001, examination findings indicated that weight-
bearing and non-weight bearing alignment of the Achilles 
tendon were within normal limits.  Architecture of the 
forefoot and midfoot were within normal limits.  
Additionally, passive and active ranges of motion were within 
normal limits and there was no particular joint pain on 
motion.

In January 2005, examination revealed good alignment of the 
Achilles tendons and normal gait.  There was a lack of an 
arch, but no pronation.  There was no objective evidence of 
painful motion, the veteran was also able to rise on his 
heels and toes well.

Based on the above, the evidence of record does not support a 
compensable evaluation for the veteran's service-connected 
bilateral pes planus. The symptoms as reported herein are not 
moderate.  There is no objective evidence of a moderate 
disability with weight-bearing over or medial to the great 
toe, inward bowing of the tendo Achilles, pain on 
manipulation and use of the feet.  Overall, impairment 
associated with the veteran's service-connected bilateral pes 
planus is no greater than mild, and as such, does not rise to 
the level required for a compensable rating.  38 C.F.R. § 
4.71, Diagnostic Code 5276.

Thus, although the veteran is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim for an 
initial compensable rating for service-connected bilateral 
pes planus.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  
The veteran's claim, therefore, is denied.

Hearing Loss

The veteran claims entitlement to an increased disability 
rating for his service-connected bilateral hearing loss.  The 
veteran's bilateral hearing loss was initially evaluated as 
noncompensable, effective July 27, 1992.  Effective October 
21, 2003, the RO increased the veteran's disability rating to 
10 percent disabling.  Accordingly, the veteran's claim for 
an increased disability rating must be evaluated prior to and 
after October 21, 2003.

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes 11 auditory acuity levels 
from Level I for essentially normal acuity through Level XI 
for profound deafness.  These are assigned based on a 
combination of the percent of speech discrimination and the 
puretone threshold average, as contained in a series of 
tables within the regulations.  The puretone threshold 
average is the sum of the puretone thresholds at 1000, 2000, 
3000, and 4000 Hertz, divided by four.  38 C.F.R. § 4.85.

The only audiological evidence of record, prior to October 
21, 2003, is the January 2002 audiometry evaluation. The 
January 2002 audiometric evaluation showed that the veteran 
had an average pure tone threshold of 26 decibels in the 
right ear with speech discrimination of 94 percent correct.  
He had an average pure tone threshold of 39 decibels in the 
left ear with speech discrimination of 92 percent correct.  
The only possible interpretation of this examination under 
the regulation is that the veteran's hearing loss was at 
level I in both ears; therefore, a compensable rating is not 
warranted.  38 C.F.R. § 4.85, Code 6100.  

There is no additional audiological medical of record until 
the October 21, 2003, VA audiometric evaluation.  The October 
2003 audiometric evaluation showed that the veteran had an 
average pure tone threshold of 53 decibels in the right ear 
with speech discrimination of 80 percent correct.  He had an 
average pure tone threshold of 49 decibels in the left ear 
with speech discrimination of 75 percent correct.  The only 
possible interpretation of this examination under the 
regulation is that the veteran's hearing loss was at level IV 
in both ears; therefore, a 10 percent rating is warranted.  
38 C.F.R. § 4.85, Code 6100.  

Subsequent medical evidence reveals that the veteran's 
bilateral hearing loss has essentially remained constant, 
since the October 2003 VA examination.  A June 2004 VA 
audiological assessment noted that the results were 
consistent with the October 2003 examination.  Additionally, 
the veteran was afforded another VA audio examination in 
December 2004.  The December 2004 audiometric evaluation 
showed that the veteran had an average pure tone threshold of 
53 decibels in the right ear with speech discrimination of 75 
percent correct.  He had an average pure tone threshold of 49 
decibels in the left ear with speech discrimination of 75 
percent correct.  The only possible interpretation of this 
examination under the regulation is that the veteran's 
hearing loss was at level V in the right ear and level IV in 
the left ear; therefore, a disability rating  in excess of 10 
percent is not warranted.  38 C.F.R. § 4.85, Code 6100.  

The Board has also considered the provisions of 38 C.F.R. § 
4.85(g) and 38 C.F.R. § 4.86, but the results of the October 
2002, October 2003, and the December 2004 audiometric 
examinations clearly show that these provisions are not 
applicable in this case.  It is also noted that there is no 
other pertinent medical evidence of record which would 
entitle the veteran to a compensable rating for bilateral 
hearing loss.

In reaching this decision, the Board has considered the 
veteran's contentions regarding the severity of his hearing 
loss.  His statements alone, however, do not establish a 
higher rating for bilateral hearing loss.  Disability ratings 
for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  In this case, the numeric designations correlate to 
a noncompensable disability rating.

Based on current findings and review of the entire evidence 
in the veteran's claims folder, the Board concludes that his 
bilateral hearing loss does not rise to the level required 
for the assignment of a compensable evaluation prior to 
October 21, 2003, or the assignment of a disability rating in 
excess of 10 percent from October 21, 2003.  The veteran's 
appeal in this regard, therefore, must be denied.

New and Material

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 
5108.  38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  According to VA regulation, "new and 
material evidence" means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  This 
definition "emphasizes the importance of the complete record 
for evaluation of the veteran's claim."  Hodge, 155 F.3d at 
1363.  In determining whether evidence is "new and 
material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); 
but see Duran v. Brown, 7 Vet. App. 216, 220 (1994) ("Justus 
does not require the Secretary to consider the patently 
incredible to be credible").

Anosmia

With these considerations, the Board must now review all of 
the evidence, with particular attention to that evidence 
which has been submitted by veteran or otherwise associated 
with the claims folder since the December 1992 rating 
decision.

The additional evidence consists of the veteran's statement, 
testimony at a personal hearing, and current VA records.  The 
Board has carefully considered this additional evidence, but 
finds that it is not new and material sufficient to reopen 
the claim of service connection for anosmia.

Although VA treatment records show the veteran has anosmia, 
the VA examination report dated in October 1992 already 
established that factor.  The new evidence does not, however, 
provide a nexus to service.  

None of the evidence added to the record since the last final 
decision in December 1992 relates to an unestablished fact 
necessary to substantiate the claim, namely a link between 
the veteran's anosmia and his active service or any service-
connected disability.  As a result, the additional evidence 
received does not raise a reasonable possibility of 
substantiating the claim of service connection for anosmia.

The Board therefore concludes that the additional evidence 
received since the last final determination December 1992 is 
not new and material evidence within the meaning of 38 C.F.R. 
§ 3.156, and it does not provide a basis for reopening.


ORDER

Service connection for left shoulder dislocation is denied.

Service connection for dermatophytosis of feet is denied.

Service connection for chalazion, left eye, is denied.

Service connection for residuals, eye injury is denied.

Service connection for decreased visual acuity, hyperopia, is 
denied.

An initial increased disability rating, of 20 percent, for 
residuals, frostbite, right foot, is granted.

An initial increased disability rating, of 20 percent, for 
residuals, frostbite, left foot, is granted.

An increased disability rating, in excess of 10 percent, from 
January 6, 2005, for residuals, frostbite, right foot, is 
denied.

An increased disability rating, in excess of 10 percent, for 
residuals, frostbite, left foot, from January 6, 2005, is 
denied.

An initial compensable evaluation for pes planus is denied.

A compensable disability rating, prior to October 21, 2003, 
for bilateral hearing loss, is denied.

An increased disability rating, in excess of 10 percent, from 
October 21, 2003, for bilateral hearing loss, is denied.

New and material evidence has not been presented to reopen 
the claim for service connection for anosmia.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


